Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 20, 2020

                                       No. 04-18-00515-CV

                       SOUTHCROSS ENERGY PARTNERS GP, LLC.,
                                     Appellant

                                                 v.

Ivy GONZALEZ on Behalf of M.R. Gonzalez, M.N. Gonzalez, Minor Children, and the Estate
        of Jesus Gonzalez, Jr.; Amy and Jesus Gonzalez, Sr.; and Rene Elizondo,
                                       Appellees

                    From the 229th Judicial District Court, Duval County, Texas
                                    Trial Court No. DC-16-139
                           Honorable Sandra L. Watts, Judge Presiding


                                         ORDER

Sitting:         Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

        On December 23, 2019, the court set this case for formal submission and oral argument
on May 14, 2020. The May 14, 2020 submission date is hereby WITHDRAWN. This case will
be retained on the court’s oral argument docket. The court will notify the parties of the new date
for oral argument with at least 30 days’ notice. The court will hold oral argument in accordance
with any applicable emergency orders in effect on the date of oral argument.

           It is so ORDERED on April 20, 2020.


                                                                PER CURIAM


ATTESTED TO: _________________________
             MICHAEL A. CRUZ,
             Clerk of Court